Title: From George Washington to Edmund Randolph, 5 November 1785
From: Washington, George
To: Randolph, Edmund



Dr Sir,
Mount Vernon 5th Novr 1785.

Pursuant to the request of your last letter (dated about the middle of Septr) I had an attested copy of the proceedings of the Potomac Company—& those of the Directors, taken from their Books and sent it to you by Post, in time for the Meeting which was proposed to be held by the Directors of the James river navigation on the 26th of that month in Richmond; and requested, if it should be agreeable, to have a copy of your proceedings sent me in return. Having heard nothing from you since, & having experienced many instances of inattention & neglect in the Post Offices; I now take the liberty of enquiring whether my letter written as above, has reached you—If it has not, I will send another copy, tho’ it will not come so seasonably as the first. My best respects to your Lady, & with very great esteem & regard I am Dr Sir &c.

G: Washington

